Plaintiff appealed from a decree dismissing her bill for divorce, in which she charged defendant with extreme cruelty consisting of acts of personal violence, threats, and employment of abusive epithets. Defendant, by answer in the nature of a cross-bill, also asked for a divorce, but at the hearing said his wife was a good woman and he did not want relief.
The parties were married in January, 1922, separated in December, 1928, have 2 children, a boy 6 years old and a girl 14 months of age. The testimony of plaintiff shows acts of personal violence *Page 509 
such as striking, slapping, and pulling her out of bed by the hair. We think there is no occasion to further mention the particulars of defendant's conduct. Plaintiff's testimony is supported in important particulars by the testimony of several witnesses, and only refuted by general denial of the defendant.
We think plaintiff entitled to a decree of divorce and the decree, dismissing the bill, is reversed and a decree will be entered in this court granting plaintiff a divorce, with custody of the two children, costs of this court, inclusive of an attorney fee of $50, and an allowance of $8 per week, to be paid by the defendant toward the support of the children, and the case, on account of the unsatisfactory record on the subject, is remanded to the circuit court to take further proof relative to the property and earnings of defendant, and decree such alimony as may be just.
BUTZEL, CLARK, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred.